         Case 1:20-cv-04905-PAE Document 13 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CURTIS SUMMIT,

                                       Plaintiff,                       20 Civ. 4905 (PAE)
                        -v-
                                                                              ORDER
 EQUINOX HOLDINGS, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       At the initial pretrial conference held on December 3, 2020, the Court instructed the

parties to submit a modified proposed case management plan that contemplated a shorter period

of time to complete fact discovery by approximately four weeks. The Court has not received the

parties’ proposal. The parties are instructed to file forthwith a compliant proposed case

management plan.


       SO ORDERED.


                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 14, 2020
       New York, New York
